Earle, J.
delivered the opinion of the Court. The testimony in this cause is entirely satisfactory to our minds, that the purchase made of the tract of land called Yielding Serry in 1792, by Sennet Walker, was for the benefit oí the family of the then proprietors of the estate. The purchase money was raised by a sale of Anne Carberry’s dower rights in the land called Ireland, and a gift made of it by her and her husband, Patrick Carberry, to their eldest son, James Carberry. As his, it was deposited in the summer of 1792, with Sennet Walker, who undertook the trust of purchasing in the land therewith for his use. It was purchased in by the trustee at the sheriff’s sale, the November following; and the executed trust resulted for the use of James Carberry, who thereby became the cestui que trust, in fee. He died under age and without issue, and his rights devolved on bis brothers and sister, the sons and daughter of Patrick Carberry and Ann Car-berry, afterwards Ann Thompson; the oldest of whom, Francis Nicholas Carberry, attained the age of twenty-one, in April 1805, and died in the month of August following. With these views of the facts before us we should think it is clear, that *332length of time forms no bar to the proceeding, and that the decree of St. Mary’s county court ought to be reversed.
This case depended in the court below, from 1815 till the year 1827, during which period, death made many changes in the parties on each side the docket. For this reason we have determined to say nothing of the rents and profits of Yielding Berry, or of the repairs and improvements made thereon, and to decree only, that this tract shall be conveyed by the appellees to the appellants in fee simple.
decree reversed, &c.